Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered July 22, 2005, denying defendant’s motion for summary judgment, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
Plaintiff claims that she tripped and fell as a result of a round hole in the sidewalk. The last Big Apple map received by defendant City of New York prior to the accident noted that the sidewalk in the area in question was cracked or raised, or both. There is no mention of a hole. The awareness of one defect in the area is insufficient to constitute notice of a different particular defect which caused the accident (see Waner v City of New York, 5 AD3d 288 [2004]). The round hole described by the plaintiff to be 12 inches in diameter could not be considered as encompassed within notice of a cracked sidewalk. Finally, there is no evidence in admissible form to rebut the City’s proof that it did not create the complained-of defect. Concur — Mazzarelli, J.E, Friedman, Nardelli, Gonzalez and Catterson, JJ.